{¶ 25} In this matter, expert testimony was presented that a certain brand of sealant, when applied to an outdoor porch, created icy "ball bearings" out of moisture when winter came along. It is difficult for me to accept the proposition that coating your porch with ball bearings in an area where people walk is a "natural accumulation" to be anticipated in Northeast Ohio winters.
 {¶ 26} This court recently held that a genuine issue of material fact existed as to whether ice accumulations at a self-service car wash were natural accumulations, for which liability would not attach, in a negligence action brought by a customer who slipped and fell on ice while washing her car.1
 {¶ 27} I would hold as a matter of law that reasonable minds could differ, pursuant to Civ.R. 56(C), as to whether the creation of "ball bearings" on your porch in the winter constitutes the "natural accumulation" of ice we all anticipate from November to April.
 {¶ 28} The risk reasonably to be perceived is still the benchmark of negligence law in Ohio. As such, summary judgment was inappropriate.
1 Notman v. AM/PM, Inc., 11th Dist. No. 2002-T-0144, 2004-Ohio-344.